ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 01 March 2021. As directed by the amendment: Claims 1, 5, 8, 11, 15, 16, and 18 have been amended, Claims 7, 9, 17, and 19-20 have been cancelled,  and no claims have been added.  
The amendments to the claims will NOT be entered. The amendments substantially alter the scope of independent Claims 1 and 11, and therefore would require further consideration and search by the Examiner outside of the time allotted for the AFCP 2.0 program, particularly in view of potential 35 USC 112(b)/pre-AIA  second paragraph issues and newly cited prior art which is applicable to the claims as amended. Furthermore, the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's Representative and the Examiner discussed the amendments made in the After Final Amendment during an interview on 23 March 2021. The Examiner agreed that the amendments were sufficient to overcome the 35 USC 103(a) rejections as currently applied in the Final Rejection Office Action mailed 28 October 2020. 
However, further consideration would be required outside of the time allotted for the AFCP 2.0 program, particularly in view of potential 35 USC 112(b)/pre-AIA  second paragraph issues and newly cited prior art which is applicable to the claims as amended.
Examples of potential 35 USC 112(b)/pre-AIA  second paragraph issues due to the claims as amended:

The limitations in Claims 1 and 11 “the interaction of the brain network model” lacks antecedent basis, and it is unclear as to whether this is referring to the “at least one network model value” or “an interaction between at least a first brain structure and a second brain structure” 
Claim 11 has been amended with the steps “permit selection” and “permit responsive adjustment”. These limitations are unclear as to whether these steps are being actively claimed, or if the processor is simply not preventing these actions. If these steps are intended to be actively claimed, it is suggested that these steps be amended to “perform selection” and “perform responsive adjustment” or similar language provided support in the Specification as originally filed
Claims 1 and 11 have been amended to recite “the brain network model”. It is unclear as to whether this is referring to “a model of a brain network” recited in other areas of the claim, particularly since this is referring to “a population of patients”.
 

The following prior art is considered applicable to the claims as amended:
Krachkovski et al. (WO 2005/115537) discloses a stimulation system for decoupling/desynchronizing brain network activity from a patient exhibiting abnormal brain activity patterns (Abstract).
Brandt et al. (EP 1414343) discloses a method of predicting and planning treatment based on neurophysiologic information by comparing abnormal brain values to those of a patient population with similar abnormal values in a treatment database (Abstract, Claim 1, Paragraph 0076, 0081, 0125, 0134-0137). 
DeCharms (US Publication 2013/0245424) discloses a system and method for providing stimulation treatment to a patient with abnormal brain function (Paragraph 0029, 0011, 0050, 0052, Claim 1), including incorporating logic related to the comparison of brain region/abnormality values (Paragraph 0056, 0071-0074, 0182, 0377, 0457) to those within a population of patients with similar symptoms and/or values (Paragraph 0191, 0322, 0372-0374, 0377).
Reiman (US Publication No. 2015/0080703) discloses a system and method for evaluating treatment paradigms for abnormal brain function (Abstract) comprising comparing abnormal brain network values to populations of symptomatic and asymptomatic individuals and evaluating treatment therapies based on the comparisons (Abstract, Paragraph 0022-0024, 0034-0035, 0044, 0051, Claim 1, 6).

Therefore, the amendments to the claims will NOT be entered. Claims 1-6, 8, 10-16, and 18 are rejected as described in the Final Rejection Office Action mailed 28 October 2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792